Third District Court of Appeal
                               State of Florida

                         Opinion filed June 23, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0269
                      Lower Tribunal No. F06-14322
                          ________________


                             Effiney Harris,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Andrea R. Wolfson, Judge.

     Ana M. Davide, for appellant.

      Ashley Moody, Attorney General, and Christina L. Dominguez,
Assistant Attorney General, for appellee.


Before LOGUE, SCALES and LOBREE, JJ.

     PER CURIAM.

     Affirmed.